DETAILED ACTION

Allowable Subject Matter
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants reply, filed 18 January 2021, addresses and overcomes all of the outstanding issues set forth in the previous office action. Below is a restatement of the reasons for allowance.
The following is a statement of reasons for the indication of allowable subject matter: Ruth (US 2,877,098), cited in previous office action(s), is considered to be the closest prior art. Ruth discloses a tank (housing comprising bottom member 10, intermediate member 12, and top member 11), a layer of pebbles (broken limerock 29) at the bottom of the tank, an inlet tube 32, a perforated inverted tube (conduit 23 with apertures 24) provided over the inlet tube, a liquid filling tube (access port 16), a liquid level indicator (plugged port 45), a layer of gauze filter disposed in the tank above the liquid level (foraminous or reticulate sheets 28'), and a clean exhaust gas outlet 36 (see Fig. 1 and detailed discussion in the previous office actions).
The newly presented claims distinguish over the apparatus disclosed in Ruth. For example, the inlet tube of Ruth extends downwardly through the top of the tank instead of upwardly from outside the tank through the bottom wall, as claimed. The inverted tube configuration is likewise different from the embodiment now represented by the claims, which requires a closed top and a bottom edge, the bottom edge fixed to the bottom wall inside the tank, the inverted tube surrounding the inlet tube to enable exhaust pollutants to exit through the top end of the inlet tube that is inside the inverted tube and forced to exit through perforations adjacent to the bottom edge. Finally, Ruth does not disclose a liquid level indicator having the claimed configuration. Rather, as discussed above, Ruth merely discloses a plugged port 45.
Reference is also drawn to Trivett (US 2004/0255779). Trivett is directed to a scrubber for exhaust gases, specifically comprising a gas inlet tube 10 extending upwardly through the bottom of the scrubber tank and an inverted tube 21 surrounding the inlet tube (see Fig. 2; [0028]-[0029]). Trivett does not disclose numerous other claimed features, including the pebble layers, gauze filter, and liquid level indicator, to name a few. While Trivett discloses a gas inlet configuration similar to that claimed, there lacks any suggestion which would motivate a person of ordinary skill in the art to modify the inlet arrangement of Ruth, for example, to that disclosed in Trivett.
Furthermore, there are numerous deficiencies not addressed in either reference, as delineated above. For these reasons, the structural features as a whole represented by the newly presented claims are considered to define a patentable invention over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Renee Robinson/Primary Examiner, Art Unit 1772